On Remand from the Supreme Court of the United States.*
Per Curiam.
— Upon the facts as stated in the opinion filed in this court on October 7, 1913, 75 Wash. 591, 135 Pac. 652, and after reargument upon the record, we affirm the finding of the trial judge that respondent Concannon had acquired title to that part of the right of way of appellant now occupied by him, by adverse possession prior to the 28th day of April, 1904.
The judgment of the lower court is affirmed.

Note: Northern Pac. R. Co. v. Concannon, 239 U. S. 382.